On Petition for Rehearing.
Defendant’s petition for rehearing forcefully again presents one position not considered in the opinion filed. The opinion assumes that defendant’s interior hub sleeve 6 is the “tapered clutch clement carried by the hub,” of claim 19, and that it provides the clutching function at the left-hand end of the connector which is called for when the opinion defines Townsend’s invention as residing in the “connector sleeve clutching at the pleasure of the rider the driving mechanism or the braking mechanism or neither.”- This assumption in the opinion is now challenged because (it is said) this hub sleeve is not a clutch at all, and performs no clutching function, but is one member of a brake pair, and is nothing else.
As matter of strict terminology, the opinion was wrong in calling this hub sleeve a “clutch,” or a “clutch element”; but we think that this precision in name is not a matter of substance, and that the hub sleeve is fairly within that breadth of definition which, from the record, should be given to “clutching” and “clutch element.” Here, again, we must notice, as pointed out in the opinion, the frequent lack of structural distinctions and the uncertain functional distinctions between a clutch and a brake. Not only is a clutch a brake while the clutch is being set, but while a brake of this class is being set it is a slipping clutch. Hence it is obvious that the name by which the part happens to be designated is not, of necessity, controlling. Ordinarily, we think of a clutch as a device by which two separable members are made continually to revolve in unison; but Townsend, when speaking of a clutch element at the left-hand end of his connector, did not use the term in this full-sense, since his clutch socket G and its attached rocking actuator could turn only a small fraction of one revolution. The fact is that the left-hand motion of the connector operates to push an intermediate element which, in turn, pushes one of the brake members. As the motion called for by Townsend’s foi-m was rotary, he calls this intermediate element a clutch element. His specification calls it merely “a suitable clutch whereby” the connector sleeve may be connected with the brake, actuator.
*786When the tapered left-hand end of defendant’s connector sleeve moving to the left first makes contact with the taper socket in the end of the hub sleeve, there is no effect, except that the hub sleeve is pushed longitudinally. As soon as the limit of this motion is reached, there is a tendency for the connector sleeve and the hub sleeve to set together and to revolve in unison. This is a clutching tendency, and it takes partial effect, but cannot take full effect, because one member cannot revolve. Eventually, when and while the members are set together, neither can revolve, except in unison with the other, and this again discloses a clutching function.
While, as above pointed out, the mutual engagement of Townsend’s left-hand taper sleeve and its taper socket is not, in the extremest sense, “clutching,” it is properly enough so called in the specification and the claim; but “clutching” is only the form of engaging appropriate to actuate Townsend’s form of brake. The real ultimate function is to “engage and actuate”; and the mere use in the claim of the name “clutch element” does not prevent extending it to cover an element which, though it engages and actuates, and though it looks like a clutch, and though part of the time it acts like a clutch, yet is not merely a clutch all the time. We do not intend hereby to adopt a construction for claim 19 which will make it coextensive with certain other claims not in suit, which call for any means of engaging instead of for taper clutch elements. There is room for distinction.
The suggestion in the opinion that “it may be assumed that the connector and the right half of the sleeve, 6, lock together with an efficient friction clutch,” implies inaccuracy when thus stated. They do not lock together until the revolution stops; the existing tendency to lock together is resisted and retarded. The definitions in the opinion which incorporate the clutching function should say “clutching or equivalently engaging,” and, so reformed, are not open to the criticisms now urged. That the method of engaging and actuating employed by defendant at this end of the connector, if, indeed, it is not “clutching,” is equivalent, is, we think, sufficiently shown by what has been here said about its operation and what was said in the opinion regarding the field of equivalency.
The petition also presents a supposititious structure in which the left-hand end of the connector and the right-hand end of the hub sleeve are not tapered, but have vertical, parallel faces, and the left-hand niovement of the connector operates only to push the hub sleeve along into a braking contact at its other end. It is said that here the taper clutch element would-disappear. This supposed construction presents questions of equivalency, and of uniting in one part the functions of two, or the converse, which are not necessarily involved in deciding this case. It is sufficient to say of them as we said in Grever v. Hoffman Co., 202 Fed. 923, 927, 121 C. C. A. 281, 285 :
“It will be time enough to consider that question, if such a machine is ever built and works well enough to justify an infringement suit.”
The petition for rehearing is denied.